 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8
      ASHER JAMES BECKER,                               Case No. 3:16-cv-05315-RSM-JRC
 9
10                  Plaintiff,                          ORDER GRANTING STIPULATED
                                                        MOTION FOR DISMISSAL
11                    v.
12    RHONDA WILLIAMSON,
13
                  Defendant.
14
15
            This matter comes before the Court on the parties’ Stipulated Motion for Order of
16
     Dismissal, Dkt. #233. The parties move for dismissal of this action “on the condition that the
17
     parties comply with the conditions and terms of the Settlement Agreement as agreed by the
18
19   parties…” Id. at 2. This agreement has not been filed with the Court. The Court cannot speak

20   to an agreement it has not seen, but finds that dismissal of this action at this time is clearly
21
     warranted. Accordingly, the Court ORDERS that Plaintiff’s claims against Defendant in this
22
     action are hereby DISMISSED with prejudice. This case is CLOSED.
23
24          DATED this 8th day of July, 2021.

25
26
27
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
28



     ORDER GRANTING STIPULATED MOTION FOR DISMISSAL - 1
